Memorandum: The theory of consequential damage because of loss of expansion area was not supported by the evidence. A new hearing is required to determine the extent of damages because of elimination of frontal parking and" for interference with and limitation on frontal access. The amount allowed for the direct taking was proper. The State claims that no award should have been made .for the improvements on the frontal property. We disagree and, inasmuch as the amount allowed for improvements was lower than that to which the State’s expert testified, we have no criticism of the allowance. (Appeal from judgment of Court of Claims in action for damages for permanent appropriation.) Present — Williams, P. J., Bastow, Henry and Del Vecchio, JJ.